       Case 2:21-cv-01062-JTM-JVM Document 7 Filed 06/11/21 Page 1 of 11



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF LOUISIANA


IN THE MATTER OF FALCON GLOBAL         * CIVIL ACTION NO.: 2:21-cv-01062
OFFSHORE II LLC, AS OWNER,             *
SEACOR MARINE LLC AS                   * JUDGE: HON. JANE TRICHE MILAZZO
MANAGER/OPERATOR, AND SEACOR           *
LIFTBOATS LLC, AS ALLEGED              *
OWNER/OPERATOR OF THE                  *
SEACOR POWER                           *
PETITIONING FOR EXONERATION            *
FROM OR LIMITATION OF LIABILITY        *
                                       *
********************************************************************************

                 ANSWER TO VERIFIED COMPLAINT IN LIMITATION
                        AND CLAIM BY HANNAH DASPIT

       COMES NOW Limitation Claimant, Hannah Daspit (“Limitation Claimant”), as personal

representative of her deceased husband, Dylan Daspit, a person of majority age, who answers the

Verified Complaint in Limitation of Falcon Global Offshore II LLC, Seacor Marine LLC, and

Seacor Liftboats LLC (collectively “Limitation Complainants”) as follows:

                                         FIRST DEFENSE

       The Complaint fails to state a claim upon which relief can be granted.

                                        SECOND DEFENSE

       Limitation Complainants are not entitled to exoneration from or limitation of liability in these

proceedings, since the unseaworthiness of the SEACOR POWER and the negligent conduct of

Limitation Complainants occurred within the privity and knowledge of the Limitation Complainants,

as the Limitation Complainants themselves were negligent in the ownership, management, operation

and maintenance of the SEACOR POWER.

                                         THIRD DEFENSE

       Limitation Claimant respectfully avers that the security posted herein is legally insufficient due

                                                   1
        Case 2:21-cv-01062-JTM-JVM Document 7 Filed 06/11/21 Page 2 of 11



to its failure to include pending freight, insurance proceeds and other vessels within the fleet, the

limitation fund is therefore inadequate, the value of Limitation Complainants’ interest in the SEACOR

POWER, her pending freight, insurance proceeds and fleet sister vessels is far greater than the security

and ad interim stipulation, and the limitation fund should therefore be dismissed.

                                         FOURTH DEFENSE

        Limitation Claimant specifically reserves her right pursuant to 46 U.S.C. § 30501 et seq., 33

U.S.C. § 901 et seq., 28 U.S.C. § 1333 and/or the general maritime law to pursue her claims and

causes of action in the pending action entitled Hannah Daspit, as personal representative of Dylan

Daspit v. Seacor Marine LLC, et al., Civil Action Number 2:21-cv-01102, filed on June 8, 2021.

The filing of this Answer and Claim in no way constitutes a waiver of these rights or an agreement

to join all issues in this proceeding.

                                          FIFTH DEFENSE

        AND NOW, answering more particularly the allegations contained in the numbered

paragraphs of the Complaint, Limitation Claimant avers as follows:

                                                   1.

        Limitation Claimant admits the allegations contained in Paragraph 1 of the Complaint.

                                                   2.

        Limitation Claimant admits the allegations contained in Paragraph 2 of the Complaint.

                                                   3.

        Limitation Claimant admits the allegations contained in Paragraph 3 of the Complaint and

further avers that Limitation Complainant Seacor Liftboats LLC should be dismissed from the

concursus proceeding as it lacks standing to claim the benefits of 46 U.S.C. § 30501, et seq. as a non-

vessel owner and/or operator.


                                                   2
        Case 2:21-cv-01062-JTM-JVM Document 7 Filed 06/11/21 Page 3 of 11



                                                    4.

        Limitation Claimant admits the allegations contained in Paragraph 4 of the Complaint.

                                                    5.

        Limitation Claimant denies the allegations contained in Paragraph 5 of the Complaint.

                                                    6.

        Limitation Claimant denies the allegations contained in Paragraph 6 of the Complaint due to

lack of information to justify a reasonable belief therein.

                                                    7.

        Limitation Claimant admits the allegations contained in Paragraph 7 of the Complaint.

                                                    8.

        Based upon current information and belief, Limitation Claimant admits that the captain’s

“decision to depart the berth and proceed with the voyage was reasonable and prudent” given the

limited information provided to him by Limitation Complainants on April 13, 2021. Limitation

Claimant denies the remaining allegations contained in Paragraph 8 of the Complaint as written.

                                                    9.

        Limitation Claimant denies the allegations contained in Paragraph 9 of the Complaint.

                                                    10.

        Limitation Claimant admits the allegations contained in Paragraph 10 of the Complaint.

                                                    11.

        Limitation Claimant admits the allegations contained in Paragraph 11 of the Complaint.

                                                    12.

        Limitation Claimant admits the allegations contained in Paragraph 12 of the Complaint.

                                                    13.


                                                     3
        Case 2:21-cv-01062-JTM-JVM Document 7 Filed 06/11/21 Page 4 of 11



        Limitation Claimant denies the allegations contained in Paragraph 13 of the Complaint due to

lack of information to justify a reasonable belief therein.

                                                    14.

        Limitation Claimant denies the allegations contained in Paragraph 14 of the Complaint due to

lack of information to justify a reasonable belief therein.

                                                    15.

        Limitation Claimant denies the allegations contained in Paragraph 15 of the Complaint due to

lack of information to justify a reasonable belief therein.

                                                    16.

        Limitation Claimant denies the allegations contained in Paragraph 16 of the Complaint due to

lack of information to justify a reasonable belief therein.

                                                    17.

        Limitation Claimant denies the allegations contained in Paragraph 17 of the Complaint.

                                                    18.

        Limitation Claimant denies the allegations contained in Paragraph 18 of the Complaint.

                                                    19.

        Limitation Claimant admits the allegations contained in Paragraph 19 of the Complaint.

                                                    20.

        The prayer for relief does not require a response from Limitation Claimant, but to the extent

one is required, Limitation Claimant denies the allegations contained therein.

                                                 CLAIM

        COMES NOW, Limitation Claimant, Hannah Daspit, as personal representative of her

deceased husband, Dylan Daspit, a person of majority age, through undersigned counsel, and in


                                                     4
        Case 2:21-cv-01062-JTM-JVM Document 7 Filed 06/11/21 Page 5 of 11



accordance with the provisions of Supplemental Rule F(5) of the Federal Rules of Civil Procedure,

avers on information and belief the facts upon which she relies in support of this claim in limitation:

                                                    1.

       Hannah Daspit brings this claim as personal representative of the Decedent, Dylan Daspit

(“Decedent”), having been appointed administrator of Decedent’s estate on May 24, 2021, in the

matter entitled Succession of Dylan Andrew Daspit, filed in the 16th Judicial District Court, Parish

of New Iberia, State of Louisiana, Docket number 24172, on behalf of all those entitled to recover

damages as beneficiaries of the Decedent under applicable law.

                                                    2.

       This claim is brought under the general maritime law of the United States of America. This

suit is necessary to collect a legal debt and damages due and owing Limitation Claimant due to the

negligence of Limitation Complainants, and the negligence and unseaworthiness of the SEACOR

POWER, all of which proximately caused the drowning death of Decedent Dylan Daspit on or

about April 13, 2021, while working aboard the SEACOR POWER as it operated in the Gulf of

Mexico off the coast of Louisiana.

                                                    3.

       At all material times, including on or about April 13, 2021, Decedent was employed by

Cardinal Services, Inc. as a Coiled Tubing Supervisor, for which job he earned approximately

$70,000 annually, plus found and fringe benefits.

                                                    4.

       On or about April 13, 2021, Decedent was a maritime employee covered under the

Longshore and Harbor Workers’ Compensation Act, 33 U.S.C. § 901, et. seq.




                                                    5
       Case 2:21-cv-01062-JTM-JVM Document 7 Filed 06/11/21 Page 6 of 11



                                                5.

       On or about April 13, 2021, Decedent was assigned to work aboard the L/B SEACOR

POWER, a lift boat in navigation owned and/or operated by Limitation Complainants.

                                                6.

       At all material times, the SEACOR POWER was under the active control of Limitation

Complainants and operating under a time charter agreement by and between Limitation

Complainants and Talos Energy LLC (hereinafter “Talos”) as time charterer.

                                                7.

       At all material times, Talos owned, operated and controlled all work on a stationary

production platform located in the Gulf of Mexico.

                                                8.

       On or about April 13, 2021, the SEACOR POWER was in Port Fourchon, Louisiana for

service, inspections and to take on supplies, equipment, and personnel for delivery to the Talos

platform and use aboard said platform.

                                                9.

       On April 13, 2021, a strong weather front was moving into the area and weather conditions

in the Gulf of Mexico were deteriorating in the voyage path of the SEACOR POWER.

                                               10.

       Despite the strong weather front and dangerous weather conditions in the Gulf of Mexico,

the SEACOR POWER, at the direction and control of Limitation Complainants and time charterer

Talos, left Port Fourchon, Louisiana at approximately 1:30 p.m., endangering the lives of all

persons onboard the vessel.




                                                6
        Case 2:21-cv-01062-JTM-JVM Document 7 Filed 06/11/21 Page 7 of 11



                                                11.

       At the time the SEACOR POWER departed Port Fourchon, Louisiana, the National

Weather Service had already issued a series of marine warnings for locations in southeast

Louisiana, including Port Fourchon.      Limitation Complainants knowingly failed to properly

communicate these warnings to the crew of the SEACOR POWER, and instead ordered the

SEACOR POWER to leave Port Fourchon on the ill-fated voyage to the Talos platform in the Gulf

of Mexico.

                                                12.

       As weather conditions continued to predictably and foreseeably deteriorate, with winds

quickly increasing and seas becoming rougher, and despite heroic efforts of her captain and crew,

the SEACOR POWER took on water on her starboard side and ultimately capsized at or around

4:30 p.m. on April 13, 2021.

                                                13.

       Upon information and belief, Decedent survived the capsizing but ultimately perished while

awaiting rescue, and although his body still has yet to be recovered, the U.S. Coast Guard has

presumed Decedent Dylan Daspit dead. Decedent is survived by his spouse, Hannah Daspit, and

two minor children, all of whom were completely and fully dependent upon Decedent for economic

and emotional support.

                                                14.

       The incident described herein and resulting wrongful death of Decedent were proximately

caused by the negligence and fault of Limitation Complainants in the following non-exclusive

particulars, each within the privity and knowledge of Limitation Complainants:

       a. Failing to use reasonable care under the circumstances;


                                                 7
Case 2:21-cv-01062-JTM-JVM Document 7 Filed 06/11/21 Page 8 of 11



b. Failing to adequately address the deteriorating and dangerous weather conditions in the

   area prior to instructing the SEACOR POWER to leave port;

c. Failing to follow the weather advisories and marine bulletins issued by the National

   Weather Service prior to instructing the SEACOR POWER to leave port;

d. Failing to provide proper and adequate equipment and information to the crew of the

   SEACOR POWER to properly perform their duties and/or properly navigate the vessel

   during the deteriorating weather conditions;

e. Failing to maintain the vessel and its appurtenances and/or equipment in a safe and

   reasonable state of repair;

f. Failing to take reasonable precautions for the safety of all aboard the SEACOR

   POWER;

g. Failing to adequately inspect and repair the SEACOR POWER before the final voyage

   despite knowledge of damage to the vessel sustained during the previous voyage;

h. Failing to perform adequate safety meetings and analyses to identify and minimize the

   unreasonable risk of harm to all aboard the SEACOR POWER;

i. Failing to provide Decedent with a reasonably safe and non-hazardous workplace;

j. Failing to properly assess the weather conditions prior to dispatching the SEACOR

   POWER from port;

k. Failing to have an emergency rescue plan and/or adequate rescue appurtenances;

l. Failing to adopt practices, policies, and procedures designed specifically to prevent the

   injuries and damages sustained by Decedent and all others aboard the SEACOR

   POWER; and

m. Other negligent acts and/or omissions to be shown at the trial of this action.


                                          8
        Case 2:21-cv-01062-JTM-JVM Document 7 Filed 06/11/21 Page 9 of 11



                                                15.

       The incident described herein and resulting and resulting wrongful death of Decedent were

proximately caused by the unseaworthiness of the SEACOR POWER when she departed from Port

Fourchon on April 13, 2021, in the following non-exclusive particulars, each within the privity and

knowledge of Limitation Complainants:

       a. The vessel and all of its equipment and/or appurtenances were not safe for the

           performance of the operations in question;

       b. The vessel and all of its equipment and/or appurtenances were not reasonably fit for its

           intended purpose;

       c. The vessel and all of its equipment and/or appurtenances were inadequately maintained;

       d. The vessel failed to have adequate life-saving equipment and/or appurtenances; and

       e. Other unseaworthy conditions to be determined at a trial of this action.

                                                16.

       Limitation Claimant, as personal representative, is entitled to recover all damages due and

owing to all beneficiaries, including funeral and burial expenses, loss of inheritance, loss of

economic support, loss of services, nurture, instruction, and physical, intellectual, and moral

training suffered by all minors that they would have received from Decedent but for his wrongful

death caused by the actions, inactions, and/or omissions of Limitation Complainants stated herein,

and all other pecuniary and non-pecuniary damages available under applicable law and equity.

                                                17.

       At all material times, Limitation Complainants had privity and knowledge of the negligence

complained of herein and the unseaworthiness of the SEACOR POWER, which unseaworthiness

existed when the SEACOR POWER departed Port Fourchon on April 13, 2021.


                                                 9
       Case 2:21-cv-01062-JTM-JVM Document 7 Filed 06/11/21 Page 10 of 11



                                                 18.

       Jurisdiction of all claims herein against Limitation Complainants is based upon 28 U.S.C. §

1333 and/or the general maritime law, and is brought pursuant to Federal Rule of Civil Procedure 9(h).

                                                 19.

       This claim is being made under protest and without prejudice to Limitation Claimant’s

position that this limitation action is improper and should be dismissed.

                                                 20.

       Limitation Claimant’s damages will exceed the limitation fund.

       WHEREFORE, Limitation Claimant Hannah Daspit, as the personal representative of

Decedent Dylan Daspit, prays for dismissal of the Verified Complaint in Limitation with prejudice

and for judgment against Limitation Complainants, Falcon Global Offshore II LLC, Seacor Marine

LLC, and Seacor Liftboats LLC, and in her favor for compensatory damages in an amount

reasonable under the circumstances of this cause, for costs and interest allowed by law on all

amounts recovered and for all general and equitable relief to which the Limitation Claimant may be

entitled under the facts and circumstances of this casualty.

                                              Respectfully submitted,

                                              /s/ Paul M. Sterbcow
                                              PAUL M. STERBCOW (#17817) (T.A.)
                                              CONRAD S.P. WILLIAMS, III (#14499)
                                              DAVID A. ABRAMSON (#21435)
                                              BETH E. ABRAMSON (#27350)
                                              JESSICA L. IBERT (#33196)
                                              IAN F. TAYLOR (#33408)
                                              Lewis, Kullman, Sterbcow & Abramson, LLC
                                              601 Poydras Street, Suite 2615
                                              New Orleans, Louisiana 70130
                                              Telephone: (504) 588-1500
                                              Facsimile: (504) 588-1514
                                              sterbcow@lksalaw.com
                                              duke@lksalaw.com

                                                  10
        Case 2:21-cv-01062-JTM-JVM Document 7 Filed 06/11/21 Page 11 of 11



                                                abramson@lksalaw.com
                                                babramson@lksalaw.com
                                                jibert@lksalaw.com
                                                itaylor@lksalaw.com
                                                ATTORNEYS FOR CLAIMANT




                                    CERTIFICATE OF SERVICE

        I do hereby certify that I have on this 11th day of June, 2021, electronically filed the

foregoing pleading with the Clerk of Court by using the CM/ECF system, which will send a notice

of electronic filing to all parties to this proceeding.

                                                /s/ Paul M. Sterbcow




                                                    11
